Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04 March 2021 has been considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description:  
Reference number “758” in Figs.15 & 16B. 
Instead, an “annular projection” 752 is described in ¶[0065]-¶[0066].  
Also, the “first height H1” and the “second height H2” referred to in ¶[0036] is missing from Figs.3A-8.  Meanwhile, Fig.14 appears to designate “H1” and “H2” as “heights” of projection 682 and second annular wall 688, respectively, not the first and second annular recesses 220/654 & 222/680 as described in ¶[0036], ¶[0046] & ¶[0047].  Fig.15 designates the height “H” of annular recess 720.  See ¶[0049].  
Correction of these inconsistencies in compliance with 37 CFR 1.121(d), and/or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The “height” [sic] of a recess is understood as the width of the recess in the radial direction, e.g., the “first height H1” and the “second height H2” referred to in ¶[0036], but missing from Figs.3A-8. Note ¶[0049] & Fig.15 which designate the “height H” of annular recess 720. 
The “depth” of a recess, meanwhile, is understood as the length of the recess in the axial direction of the recess, e.g., the “first depth D1” and the “second depth D2” referred to in ¶[0036] and shown best in Figs.4-5, for example. 
	To clarify, the features in claim 1 of “the first recess has a first depth [D1] and the second recess has a second depth [D2] that is greater than the first depth”, the features in claim 11 of “the first recess has a first height [H1] and the second recess has a second height [H2] that is greater than the first height” and the features in claim 20 of “the second radial distance [R2] is greater than the first radial distance [R1], the second height [H2] is less than the first height [H1], and the second depth [D2] is greater than the first depth [D1]” are shown in annotated Fig.5 below.

    PNG
    media_image1.png
    900
    572
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hahner (US 3,667,310) in view of Oki et al. (JP 55-152963).
Regarding claim 1, Hahner teaches a power tool comprising: 
a housing 2; 
a motor assembly 2 received in the housing having a rear end portion (not numbered), a front end portion (fan) 16, and a motor output shaft 11 (Fig.1); 
a transmission assembly 7 received in the housing to which the motor output shaft 11 is drivingly coupled; and 
a partition assembly including a rear cover (transverse wall) 20 covering a rear end portion of the transmission assembly 7 that faces the front end portion of the motor assembly with a central opening (not numbered) that receives the motor output shaft 11,
wherein one of the rear cover 20 and the front end portion (fan) 16 of the motor assembly includes a first recess (not numbered, in motor front end portion (fan) 16) positioned a first radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a first projection (not numbered, projecting from rear cover 20) received in the first recess (Fig.1), the first recess and the first projection defining a first labyrinth path (labyrinth seal) 21 configured to inhibit grease or debris migration between the transmission assembly and the motor assembly (c.3:27-28).

    PNG
    media_image2.png
    257
    743
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    785
    833
    media_image3.png
    Greyscale


Hahner does not further teach one of the rear cover 20 and the front end portion of the motor assembly (fan) 16 includes “a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first depth and the second recess has a second depth that is greater than the first depth.”1
But, Oki teaches a labyrinth-type seal for a bearing 3 and a rotating shaft 1 (Fig.1), the seal comprising a rotating member 11 and a member 21 fixed to a housing 2, wherein the member 21 includes first and second recesses (not numbered; Fig.2), where the second recess is positioned a second radial distance from the axis and the rotating member 11 includes first and second projections (not numbered) received in the first and second recesses, the first and second recesses and the first and second projections defining first and second labyrinth paths A configured to inhibit grease or dust migration between the transmission housing and the motor assembly by actively discharging to the outside any foreign matter, e.g., water, oil, dust, etc., that tries to enter the interior through discharge ports 211 (English translation, pp.2-3 & p.6), and wherein the first recess has a first depth and the second recess has a second depth that is greater than the first depth (Fig.2). 

    PNG
    media_image4.png
    343
    436
    media_image4.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Hahner’s rear cover or front end portion of the motor assembly and provide a labyrinth seal including a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first depth and the second recess has a second depth that is greater than the first depth, since Oki teaches this construction would have been desirable to inhibit grease or dust migration between the transmission housing and the motor assembly by actively discharging to the outside any foreign matter that tries to enter.  
Regarding claim 2, in both Hahner and Oki, the first labyrinth path is generally U-shaped.  
Regarding claim 3, in Oki the second labyrinth path A is generally U-shaped.  
Regarding claims 4-5, Hahner and Oki both disclose labyrinth seals. This implies the first and second recesses and first and second projections are annular, in order for their structure to function as a labyrinth seal.
Regarding claim 9, in Hahner the front end portion of the motor assembly comprises a fan 16 configured to cool the motor.  
Claims 1-5 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi et al. (US Pat.Pub.2012/0292065) in view of Oki.
Regarding claim 1, Hoshi teaches a power (impact) tool 1 comprising: 
a housing 6; 
a motor assembly 3 received in the housing having a rear end portion (circuit board) 7, a front end portion (fan) 18, and a motor output shaft 19 (Fig.1); 
a transmission assembly 21 received in the housing to which the motor output shaft 19 is drivingly coupled; and 
a partition assembly including a rear (inner) cover 22 covering a rear end portion of the transmission assembly 21 that faces the front end portion 18 of the motor assembly with a central opening (not numbered) that receives the motor output shaft 19,
wherein one of the rear cover 22 and the front end portion (fan) 18 of the motor assembly includes a first recess (not numbered, in rear cover 22) positioned a first radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a first projection (not numbered, projecting from motor front end portion (fan) 18) received in the first recess (Fig.3), the first recess and the first projection defining a first labyrinth path (not numbered, Fig.3) configured to inhibit grease or debris migration between the transmission assembly 21 and the motor assembly 3 (inherent function).

    PNG
    media_image5.png
    869
    839
    media_image5.png
    Greyscale

	Hoshi does not further teach one of the rear cover 22 and the front end portion of the motor assembly (fan) 18 includes “a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first depth and the second recess has a second depth that is greater than the first depth.”
But, Oki teaches a labyrinth-type seal for a bearing 3 and a rotating shaft 1 (Fig.1), the seal comprising a rotating member 11 and a member 21 fixed to a housing 2, wherein the member 21 includes first and second recesses (not numbered; Fig.2), where the second recess is positioned a second radial distance from the axis and the rotating member 11 includes first and second projections (not numbered) received in the first and second recesses, the first and second recesses and the first and second projections defining first and second labyrinth paths A configured to inhibit grease or dust migration between the transmission housing and the motor assembly by actively discharging to the outside any foreign matter, e.g., water, oil, dust, etc., that tries to enter the interior through discharge ports 211 (English translation, pp.2-3 & p.6), and wherein the first recess has a first depth and the second recess has a second depth that is greater than the first depth (Fig.2). 
Thus, it would have been obvious before the effective filing date to modify Hoshi’s rear cover or front end portion of the motor assembly and provide a labyrinth seal including a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first depth and the second recess has a second depth that is greater than the first depth, since Oki teaches this construction would have been desirable to inhibit grease or dust migration between the transmission housing and the motor assembly by actively discharging to the outside any foreign matter that tries to enter.  
Regarding claim 2, in both Hoshi and Oki, the first labyrinth path is generally U-shaped.  
Regarding claim 3, in Oki the second labyrinth path A is generally U-shaped.  
Regarding claims 4-5, Oki discloses a labyrinth seal. This implies the first and second recesses and first and second projections are annular, in order for Oki’s structure to function as a labyrinth seal.
Regarding claim 9, in Hoshi the front end portion of the motor assembly comprises a fan 18 configured to cool the motor (Fig.3).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hahner & Oki or Hoshi & Oki as applied to claim 1, further in view of Nguyen et al. (US Pat.Pub.2004/0175065).
Neither combination of Hahner & Oki or Hoshi & Oki further teach “a seal received in the central opening configured to further inhibit grease or dust migration between the transmission housing and the motor assembly” (claim 10).
But, Nguyen teaches a ball bearing assembly for an instrument utilizing a labyrinth seal 150 comprising two labyrinth seal rings 160, 165 arranged between inner bearing ring 120 and outer bearing ring 130 (¶[0029]-¶[0031]; Fig.4), to prevent or reduce the penetration of contaminants into a housing or ball bearing of the instrument (¶[0015]). 

    PNG
    media_image6.png
    458
    565
    media_image6.png
    Greyscale

	Thus, it would have been obvious before the effective filing date of the invention to provide a seal in the central opening of the partition assembly of Hahner & Oki or Hoshi & Oki since Nguyen teaches this would have been desirable to further prevent or reduce the penetration of contaminants into the housing or ball bearing. 
Claims 1-9, 11-16, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hahner in view of Osawa (JP 03-261360).
Regarding claim 1, as noted above, Hahner teaches all the claimed features except for one of the rear cover 20 and the front end portion of the motor assembly (fan) 16 including “a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first depth and the second recess has a second depth that is greater than the first depth.” 2
But, Osawa teaches a labyrinth seal 12 for a motor including a rear cover (shield plate) 11 including a first recess (groove) positioned a first radial distance from the axis and the front end portion of the motor assembly (rotating frame) 5 includes a first projection received in the first recess, the first recess and the first projection defining a first labyrinth path 12A configured to inhibit grease or dust migration between the transmission housing and the motor assembly (Fig.5), wherein the front end portion of the motor assembly includes a second recess positioned a second radial distance from the axis and the rear cover includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path 12B configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first depth and the second recess has a second depth that is greater than the first depth (compare depths of first and second recesses/grooves in rear cover 11 and rotating frame 5, respectively; Fig.5).  Osawa thus provides a labyrinth seal which seals between the inside and outside of the driving motor (abstract).

    PNG
    media_image7.png
    286
    378
    media_image7.png
    Greyscale

Thus, it would have been obvious before the effective filing date to modify Hahner’s motor assembly and provide for one of the rear cover 20 and the front end portion of the motor assembly (fan) 16 including a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first depth and the second recess has a second depth that is greater than the first depth since Osawa teaches this would have provided a labyrinth seal to seal between the inside and outside of the driving motor.
Regarding claim 2, in both Hahner and Osawa, the first labyrinth path is generally U-shaped.  
Regarding claim 3, in Osawa the second labyrinth path 12B is generally U-shaped (Fig.5).  
Regarding claims 4-5, Hahner and Osawa both disclose labyrinth seals. This implies the first and second recesses and first and second projections are annular, in order for their structures to function as a labyrinth seal.
Regarding claim 6, Osawa teaches the second radial distance (to second recess/groove corresponding to labyrinth 12B) is greater than the first radial distance (to first recess/groove corresponding to labyrinth 12A, located closer to the axis; Fig.5).
Regarding claim 7, in Osawa the first recess (in rear cover 11, corresponding to labyrinth 12A) has a first “height” (i.e., radial width) and the second recess (in motor rotating frame 5, corresponding to labyrinth 12B) has a second “height” (i.e., radial width) that is less than the first height (Fig.5). 
Regarding claim 8, in Osawa the “first recess” can alternatively be defined by the front end portion of the motor assembly/rotating frame 5 (corresponding to labyrinth 12B) and the “second recess” by the radially outer groove in the rear cover/shield plate 11 (Fig.5).
Regarding claim 9, in Hahner the front end portion of the motor assembly comprises a fan 16 configured to cool the motor. Similarly, Osawa teaches the rotating frame 5 forms a fan (abstract).
Regarding claim 11, Hahner teaches a power tool comprising: 
a housing 2; 
a motor assembly 2 received in the housing having a rear end portion (not numbered), a front end portion (fan) 16, and a motor output shaft 11 extending along an axis (Fig.1); 
a transmission assembly 7 received in the housing to which the motor output shaft 11 is drivingly coupled; and 
a partition assembly including a rear cover (transverse wall) 20 covering a rear end portion of the transmission assembly 7 that faces the front end portion of the motor assembly with a central opening (not numbered) that receives the motor output shaft 11,
wherein one of the rear cover 20 and the front end portion (fan) 16 of the motor assembly includes a first recess (not numbered, in motor front end portion (fan) 16) positioned a first radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a first projection (not numbered, projecting from rear cover 20) received in the first recess (Fig.1), the first recess and the first projection defining a first labyrinth path (labyrinth seal) 21 configured to inhibit grease or debris migration between the transmission assembly and the motor assembly (c.3:27-28).
Hahner does not further teach one of the rear cover 20 and the front end portion of the motor assembly (fan) 16 includes “a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first height [sic] and the second recess has a second height [sic] that is less than the first height [sic].”
But, Osawa teaches a labyrinth seal 12 for a motor including a rear cover (shield plate) 11 with first and second recesses (grooves) 18 (second embodiment; Fig.5) wherein the second recess is positioned a second radial distance from the axis and a front end portion of the motor assembly includes first and second projections (part of rotating frame 5) received in the first and second recesses (Fig.5), the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess (i.e., the recess closer to the axis) has a first “height” (i.e., radial width) and the second recess has a second “height” (i.e., radial width) that is less than the first height (compare widths of first and second grooves 18 in Fig.5).
Osawa thus provides a labyrinth seal which seals between the inside and outside of the driving motor (abstract).
	Thus, it would have been obvious before the effective filing date to modify Hahner’s rear cover or front end portion of the motor assembly and provide a labyrinth seal including a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first “height” (i.e., radial width) and the second recess has a second “height” (i.e., radial width) that is less than the first height, since Osawa teaches this would have provided a labyrinth seal to seal between the inside and outside of the driving motor.
Regarding claim 12, in both Hahner and Osawa, the first labyrinth path is generally U-shaped.  
Regarding claim 13, in Osawa the second labyrinth path (formed by second groove & projection) is generally U-shaped (Fig.5).  
Regarding claims 14-15, Hahner and Osawa both disclose labyrinth seals. This implies the first and second recesses and first and second projections are annular, in order for their structures to function as a labyrinth seal.
Regarding claim 16, Osawa teaches the second radial distance (to second recess/groove) is greater than the first radial distance (to first recess/groove, located closer to the axis; Fig.5).
Regarding claim 18, in Hahner the front end portion of the motor assembly comprises a fan 16 configured to cool the motor. Similarly, Osawa teaches the rotating frame 5 forms a fan (abstract).
Regarding claim 20, Hahner generally teaches a power tool comprising: 
a housing 2; 
a motor assembly received in the housing having a rear end portion (not numbered), a front end portion (fan) 16, a motor output shaft 11 extending along an axis, and a fan 16 coupled to the front end portion; 
a transmission assembly 7 received in the housing to which the motor output shaft 11 is drivingly coupled; and 
a partition assembly including a rear cover (transverse wall) 20 covering a rear end portion of the transmission assembly 7 that faces the front end portion of the motor assembly with a central opening (not numbered) that receives the motor output shaft 11, 
wherein the rear cover (transverse wall) 20 includes a first annular recess (not numbered) positioned a first radial distance from the axis and the fan 16 includes a first projection received in the first annular recess, the first annular recess having a first “height” [sic] (i.e., radial width) and a first depth, and the first annular recess and the first projection (not numbered, projecting from rear cover 20) defining a first labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly (Fig.1; c.3:27-28), 
wherein the fan 16 includes a second annular recess (not numbered) positioned a second radial distance from the axis and the rear cover (transverse wall) 20 includes a second projection (not numbered) received in the second annular recess, the second annular recess having a 24 second “height” [sic] (i.e., radial width) and a second depth, and the second annular recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly (Fig.1; c.3:27-28). 
Hahner does not teach that “the second radial distance is greater than the first radial distance, the second height [sic] is less than the first height [sic], and the second depth is greater than the first depth.”
But, Osawa teaches a labyrinth seal 12 for a motor including a rear cover (shield plate) 11 including a first annular recess (groove) positioned a first radial distance from the axis and the other of the a fan (outer surface of rotating frame 5; abstract) includes a first projection received in the first annular recess, the first annular recess having a first “height” (i.e., radial width) and a first depth, and the first annular recess and the first projection defining a first labyrinth path 12A configured to inhibit grease or dust migration between the transmission housing and the motor assembly, wherein the fan 5 includes a second annular recess positioned a second radial distance from the axis and the rear cover 11 includes a second projection received in the second annular recess, the second annular recess having a 24second “height” (i.e., radial width) and a second depth, and the second annular recess and the second projection defining a second labyrinth path 12B configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the second radial distance is greater than the first radial distance (i.e., labyrinth 12B further from axis than labyrinth 12A), the second “height” (i.e., radial width of labyrinth 12B) is less than the first “height” (i.e., radial width of labyrinth 12A), and the second depth (of labyrinth 12B) is greater than the first depth (of labyrinth 12A; Fig.5). Osawa thus provides a labyrinth seal which seals between the inside and outside of the driving motor (abstract).
	Thus, it would have been obvious before the effective filing date to configure Hahner’s labyrinth seals such that “the second radial distance is greater than the first radial distance, the second height [sic] is less than the first height [sic], and the second depth is greater than the first depth” since Osawa teaches this would have provided a labyrinth seal to seal between the inside and outside of the driving motor.
Claims 11-16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hoshi in view of Osawa.
Regarding claim 11, Hoshi teaches a power (impact) tool 1 comprising: 
a housing 6; 
a motor assembly 3 received in the housing having a rear end portion (circuit board) 7, a front end portion (fan) 18, and a motor output shaft 19 extending along an axis (Fig.1); 
a transmission assembly 21 received in the housing to which the motor output shaft 19 is drivingly coupled; and 
a partition assembly including a rear (inner) cover 22 covering a rear end portion of the transmission assembly 21 that faces the front end portion 18 of the motor assembly with a central opening (not numbered) that receives the motor output shaft 19,
wherein one of the rear cover 22 and the front end portion (fan) 18 of the motor assembly includes a first recess (not numbered, in rear cover 22) positioned a first radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a first projection (not numbered, projecting from motor front end portion (fan) 18) received in the first recess (Fig.3), the first recess and the first projection defining a first labyrinth path (not numbered, Fig.3) configured to inhibit grease or debris migration between the transmission assembly 21 and the motor assembly 3 (inherent function).
	Hoshi does not further teach one of the rear cover 22 and the front end portion of the motor assembly (fan) 18 includes “a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first height and the second recess has a second height that is less than the first height.”
But, Osawa teaches a labyrinth seal 12 for a motor including a rear cover (shield plate) 11 with first and second recesses (grooves) 18 (second embodiment; Fig.5) wherein the second recess is positioned a second radial distance from the axis and a front end portion of the motor assembly includes first and second projections (part of rotating frame 5) received in the first and second recesses (Fig.5), the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess (i.e., the recess closer to the axis) has a first “height” [sic] (i.e., radial width) and the second recess has a second “height” [sic] (i.e., radial width) that is less than the first height (compare widths of first and second grooves 18 in Fig.5).
Osawa thus provides a labyrinth seal which seals between the inside and outside of the driving motor (abstract).
	Thus, it would have been obvious before the effective filing date to modify Hoshi’s rear cover or front end portion of the motor assembly and provide a labyrinth seal including a second recess positioned a second radial distance from the axis and the other of the rear cover and the front end portion of the motor assembly includes a second projection received in the second recess, the second recess and the second projection defining a second labyrinth path configured to inhibit grease or dust migration between the transmission housing and the motor assembly, and wherein the first recess has a first “height” [sic] and the second recess has a second “height” [sic] that is less than the first height, since Osawa teaches this would have provided a labyrinth seal to seal between the inside and outside of the driving motor.
Regarding claim 12, in both Hoshi and Osawa, the first labyrinth path is generally U-shaped.  
Regarding claim 13, in Osawa the second labyrinth path is generally U-shaped (Fig.5).  
Regarding claims 14-15, Osawa discloses a labyrinth seal. This implies the first and second recesses and first and second projections are annular, in order for Osawa’s structure to function as a labyrinth seal.
Regarding claim 16, Osawa teaches the second radial distance (to second recess/groove) is greater than the first radial distance (to first recess/groove, located closer to the axis; Fig.5).
Regarding claim 18, in Hoshi the front end portion of the motor assembly comprises a fan 18 configured to cool the motor (Fig.3). Similarly, Osawa teaches the rotating frame 5 forms a fan (abstract).
Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hahner & Osawa or Hoshi & Osawa as applied to claims 1 and 11, respectively, further in view of Nguyen.
Neither Hahner & Osawa nor Hoshi & Osawa further teach “a seal received in the central opening configured to further inhibit grease or dust migration between the transmission housing and the motor assembly.”
But, Nguyen teaches a ball bearing assembly for an instrument utilizing a labyrinth seal 150 comprising two labyrinth seal rings 160, 165 arranged between inner bearing ring 120 and outer bearing ring 130 (¶[0029]-¶[0031]; Fig.4), to prevent or reduce the penetration of contaminants into a housing or ball bearing of the instrument (¶[0015]). 
	Thus, it would have been obvious before the effective filing date of the invention to provide a seal in the central opening of the partition assembly of Hahner & Osawa or Hoshi & Osawa since Nguyen teaches this would have been desirable to further prevent or reduce the penetration of contaminants into the housing or ball bearing. 

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of record does not further teach the power tool of claim 11 including “the first recess has a first height [sic] and the second recess has a second height [sic] that is less than the first height” combined with the feature of “the first recess is defined in the front end portion of the motor assembly and the second recess is defined in the rear cover” (claim 17) as seen, e.g., in Figs.3A-3B. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2832                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant’s alternative language “wherein one of the rear cover and the front end portion of the motor assembly includes a first recess” and “wherein one of the rear cover and the front end portion of the motor assembly includes a second recess” includes configurations where the first recess is in one of the rear cover and front end portion and the second recesses is in the other of the rear cover and the front end portion. In this grounds of rejection, the configuration where first and second recesses are both in either the rear cover or the front end portion will be considered. Thus, the statement concerning the differences of Hahner is qualified, since Hahner can also be read as teaching a “first recess” in the rear cover 20 and a “second recess” in the front end portion (fan) 16. 
        2 Applicant’s alternative language “wherein one of the rear cover and the front end portion of the motor assembly includes a first recess” and “wherein one of the rear cover and the front end portion of the motor assembly includes a second recess” includes configurations where the first recess is in one of the rear cover and front end portion and the second recesses is in the other of the rear cover and the front end portion. In the grounds of rejection for claims 1 & 11, the configuration where both first and second recesses are either in the rear cover or the front end portion will be considered. But, Hahner can also be read as teaching a “first recess” in the rear cover 20 and a “second recess” in the front end portion (fan) 16. This reading is applied in the grounds of rejection for claim 20. Thus, the statements concerning the differences of Hahner are qualified.